Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 – 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for forwarding multicast traffic in Ethernet Virtual Private Network multi-homed networks. Each independent claim identifies the uniquely distinct features: 

Regarding claim 1, a computer-implemented method for assisting forwarding of multicast traffic over an Ethernet Virtual Private Network (EVPN) fabric from a multicast source to a host device multi-homed to a plurality of provider edge devices, the method comprising: 
receiving, at a non-designated forwarder provider edge device out of said plurality of provider edge devices, for said host device, a multicast join message; 
sending, by the non-designated forwarder provider edge device, a first route advertisement message that includes an Ethernet Segment-Import Route Target when the multicast join message is received at a port of the non-designated forwarder provider edge device that is associated with an Ethernet Segment Identification for a set of Ethernet communication links between said host device and each of the plurality of provider edge devices; and 
sending, by the non-designated forwarder provider edge device, a second route advertisement message that includes an EVPN Instance Route Target when the multicast join message is received at a port of the non-designated forwarder provider edge device that is not associated with any segment identification.

Regarding claim 9, an apparatus for assisting forwarding of multicast traffic over an Ethernet Virtual Private Network (EVPN) fabric from a multicast source to a host device multi- homed to a plurality of provider edge devices, the apparatus configured to serve as a non-designated forwarder provider edge device among the plurality of provider edge devices, the apparatus comprising: 
a communication interface; and 
at least one processor coupled to the communication interface and configured to: receive a multicast join message; 
send a first route advertisement message that includes an Ethernet Segment- Import Route Target when the multicast join message is received at a port that is associated with an Ethernet Segment Identification for a set of Ethernet communication links between said host device and each of the plurality of provider edge devices; and 
send a second route advertisement message that includes an EVPN Instance Route Target when the multicast join message is received at a port that is not associated with any segment identification.

Regarding claim 16, a non-transitory computer-readable storage media encoded with software comprising computer executable instructions which, when executed by a processor of a non- designated forwarder provider edge device, out of a plurality of provider edge devices, for a host device, cause the processor to: 
receive a multicast join message; 
send a first route advertisement message that includes an Ethernet Segment-Import Route Target when the multicast join message is received at a port, of the non-designated forwarder provider edge device, that is associated with an Ethernet Segment Identification for a set of Ethernet communication links between the host device and each of the plurality of provider edge devices; and 
send a second route advertisement message that includes an Ethernet Virtual Private Network (EVPN) Instance Route Target when the multicast join message is received at a port of the non-designated forwarder provider edge device that is not associated with any segment identification.

The closest prior art, Nagarajan discloses conventional method for communicating multicast group request, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473